DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sublingual optical sensor unit adapted to…detect/ generate”; “a respiratory support unit adapted to provide”; “a control unit adapted to control “; and “a processing unit adapted to determine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to paragraph [0028] of the PGPUB, the “optical sensor unit” is interpreted as a photoplethysmography (PPG) sensor; a laser speckle sensor; a laser Doppler sensor; and a camera and/or equivalents thereof; According to paragraphs [0013] and [0054] of the PGPUB, the “respiratory support unit” is interpreted as a CPAP ventilator device and/or equivalents thereof. According to paragraph [0073] of the PGPUB, the “a control unit” is interpreted as control element(s) integrated in a computing device or a respiratory support unit” and/or equivalents thereof; According to paragraphs [0047] and [0090] of the PGPUB, the “a processing unit” is interpreted as at least one processor” and/or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Kosinski on 02/01/2022. Amendments were made to better overcome 35 USC 101 rejection.

The application has been amended as follows: 

Claim 15.	A computer program product downloadable from a communications network and stored on a non-transitory computer readable medium and/or non-transitory microprocessor-executable medium wherein the computer program product 

The following is an examiner’s statement of reasons for allowance: Banner et al. (USPGPUB 2007/0000494) teaches a system (Figs. 1-4) comprises a PPG/ oximeter (element 57, Fig. 3), which can be applied to the tongue of the user ([0040-0041]) and other sensors (Figs. 1-5); a ventilator (CPAP ventilator, Figs. 1-3; [0008] and [0031]) and the settings of the ventilator is controlled based on the sensors’ output (Figs. 1-3 and [0016-0018]). Gibson et al. (USPGPUB 2016/0019283) teaches an oral mountable sensor (element 200, Figs. 1-2 and detect light, [0042]) to be positioned at sublingual region of the user ([0042]). Al-Ali et al. (USPN 6,898,452) teaches a stereo pulse oximeter system (Figs. 1-10) comprises oximetry sensors (elements 110, 120 and 130, Figs. 1-2); a ventilator (ventilator induced respiration rate for venous blood, Col 9 lines 30-38) and a processor (element 150, Fig. 2) configured to calculate venous oxygen saturation based on the ventilator frequency of ventilator induced respiration rate for venous blood (Figs. 9-10; Col 14 lines 17-32; claims 6 and 7). However, the prior art of record does not teach or suggest “a respiratory support unit adapted to provide a controllable positive airway pressure to an airway of the patient; a control unit adapted to control the respiratory support unit to a provide a first positive airway pressure to the airway of the patient and to receive a first sensor output signal from the optical sensor unit, the first sensor output signal being based on light detected from the tissue in response to provision of the first positive airway pressure, and further adapted to control the respiratory support unit to provide a second, different positive airway pressure to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791